(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Por otjaNto, la parte apelada solicitó la desestimación del recurso interpuesto en este caso, por dilación indebida;
Por cuaNto, la parte apelante se opuso alegando los motivos a virtud de los cuales se debe la dilación;
Por cuanto, examinadas las razones expuestas por una y otra parte y los documentos presentados, si bien se llega a la conclusión de que el recurso se viene dilatando más de lo que debiera, tal dilación no puede imputarse al apelante que ba sido diligente en sus gestiones, ni al taquígrafo, que si bien disfrutó de vacaciones lo fue precisamente para activar su labor en transcripciones de records;
Por cuanto, en este caso concurren las mismas razones que en el de Solá v. Hernández, 41 D.P.R. 70, para que la conducta censurable del taquígrafo, de adelantar sin justifi-cación otras transcripciones posteriores, no llegue a dañar por completo los intereses del apelante; y
Por cuanto, se observa que el juez del distrito que viene concediendo las prórrogas, sigue de cerca la verdadera situación del trabajo y actúa bajo la influencia de necesidades reales y no aparentes,
Por tanto, debe declararse y se declara sin lugar la moción de desestimación, sin perjuicio de que pueda repro-ducirse si la dilación continúa en forma tal que pueda en-tenderse que es de propósito o-, que en la forma más leve se deba al deseo de dañar los intereses de la parte apelada.